NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOHNNY M. LAWRENCE,                              No.   18-15870

                Plaintiff-Appellant,             D.C. No. 3:18-cv-00091-RCJ-VPC

 v.
                                                 MEMORANDUM*
J. CASTRO; et al.,

                Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                     Robert Clive Jones, District Judge, Presiding

                            Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Johnny M. Lawrence appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging excessive force during an arrest.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Fed. R. Civ. P. 12(b)(6). Sprewell v. Golden State



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Warriors, 266 F.3d 979, 988 (9th Cir. 2001). We affirm.

      The district court properly dismissed Lawrence’s excessive force claim

because the video recording of the incident Lawrence attached to the complaint

contradicts Lawrence’s allegations made in the complaint that defendants used an

unreasonable amount of force during his arrest. See Espinosa v. City & Cty. of San

Francisco, 598 F.3d 528, 537 (9th Cir. 2010) (setting forth factors for determining

whether excessive force was used in arrest); Sprewell, 266 F.3d at 988 (court need

not accept as true allegations that contradict documents or exhibits attached to the

complaint, or allegations that are merely conclusory, unwarranted deductions of

fact, or unreasonable inferences).

      The district court properly dismissed Lawrence’s conspiracy, failure-to-

protect, and failure-to-train claims because Lawrence failed to allege facts

sufficient to show a deprivation of his constitutional rights. See Flores v. County

of Los Angeles, 758 F.3d 1154, 1159 (9th Cir. 2014) (to state a failure-to-train

claim, plaintiff must show that the official “was deliberately indifferent to the need

to train subordinates, and the lack of training actually caused the constitutional

harm or deprivation of rights”); Cunningham v. Gates, 229 F.3d 1271, 1289 (9th

Cir. 2000) (“[P]olice officers have a duty to intercede when their fellow officers

violate the constitutional rights of a suspect or other citizen.” (citation and internal

quotation marks omitted)); Giannini v. Real, 911 F.2d 354, 359 (9th Cir. 1990)


                                           2                                     18-15870
(deprivation of federal constitutional rights is a necessary element of the alleged

conspiracy); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation omitted)).

       The district court did not abuse its discretion by denying Lawrence’s Federal

Rule of Civil Procedure 60(b)(3) motion because Lawrence failed to establish any

basis for relief. See Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration under Rule 60(b)).

       We reject as unsupported by the record Lawrence’s contention that the

district court judge was biased.

       AFFIRMED.




                                            3                                  18-15870